           Case 2:15-cv-01638-RFB-DJA Document 154 Filed 11/20/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    Jared M. Frost (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, NV 89101
5    Telephone: (702) 486-3177
     Facsimile: (702) 486-3773
6    E-Mail: jfrost@ag.nv.gov

7    Attorneys for Defendants Mary K. Baker,
     Anne Carpenter, Tony Corda, Christopher DeRicco,
8    Adam Endel, Aaron D. Ford, Susan Jackson,
     Mindy McKay, George Togliatti, and Natalie Wood
9

10

11                           UNITED STATES DISTRICT COURT

12                                      DISTRICT OF NEVADA

13   DOES 1-35; and UNKNOWN NAMED                          Case No.: 2:15-cv-01638-RFB-DJA
     DOES 1-1000,
14
                          Plaintiffs,                  STIPULATION AND ORDER TO
15                                                    EXTEND TIME FOR DEFENDANTS
     vs.                                                   TO FILE REPLY BRIEF
16
     AARON D. FORD, ATTORNEY GENERAL                              (First Request)
17   FOR THE STATE OF NEVADA, et al.,

18                        Defendants.

19

20         Defendants Mary K. Baker, Anne Carpenter, Tony Corda, Christopher DeRicco,

21   Adam Endel, Aaron D. Ford, Susan Jackson, Mindy McKay, George Togliatti, and Natalie

22   Wood, by and through counsel, Aaron D. Ford, Nevada Attorney General, and Jared M.

23   Frost, Senior Deputy Attorney General, and Plaintiffs, by and through counsel, Allen

24   Lichtenstein, Esq., hereby stipulate and agree to extend the time for Defendants to file

25   their Reply to Plaintiff’s Response (ECF No. 150) to Defendants Motion for Summary

26   Judgment (ECF No. 145) for an additional twenty-one (21) days.

27         Defendants’ Reply is currently due to be filed on November 20, 2020. The parties

28   submit there is good cause to extend the deadline due to an illness experienced by defense



30                                           Page 1 of 2
31
          Case 2:15-cv-01638-RFB-DJA Document 154 Filed 11/20/20 Page 2 of 2


1    counsel and the resulting need for additional time to complete the Reply. This is
2    Defendants’ first request to extend the deadline.
3    DATED this 18th day of November, 2020.         DATED this 18th day of November, 2020.

4                                                   AARON D. FORD
                                                    Attorney General
5

6    By: /s/ Allen Lichtenstein                     By: /s/ Jared M. Frost
        ALLEN LICHTENSTEIN, ESQ.                       JARED M. FROST
7      Nevada Bar No. 3992                             Nevada Bar No. 11132
        3315 E. Russell Road, #222                      Senior Deputy Attorney General
8       Las Vegas, NV 89120                            555 E. Washington Ave., Suite 3900
        Attorney for Plaintiffs                        Las Vegas, NV 89101
9                                                       Attorneys for Defendants

10

11                                             ORDER
12         IT IS HEREBY ORDERED that Defendants shall have an additional twenty-one

13   (21) days, or until December 11, 2020, to file their Reply.

14          DATED this 20th
                       ____ day of _________________,
                                    November          2020.
                                                                   IT IS SO ORDERED:
15

16
                                                        __________________________
17
                                                        RICHARD F. BOULWARE, II
18                                                      United States District Judge
                                      UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27
28



30                                            Page 2 of 2
31
